DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “618” in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the relief grooves (claim 1) providing grip against the removable spacer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The disclosure is objected to because of the following informalities: 
reference numeral “122” is used to refer to both the first-fulcrum cylinder and the second-fulcrum cylinder ([0047]);
reference numeral “124” is used to refer to both the first-fulcrum cylinder and the second-fulcrum cylinder ([0047]).
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:  line 8, “said removable spacer configured to a connecting end of said rotary drive” is awkward and unclear.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  line 9, “said removable spacer configured to a connecting end of said rotary drive” is awkward and unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention:
Claim 1 sets forth the spacer relief including grooves configured to provide grip against the removable spacer. However, there is no description in the disclosure describing these grooves .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 1, lines 20-21, it is unclear what is meant by or which part of the device is referred to in the following: “within an aperture receive defined…”. The claim is therefore indefinite. 
Claim 1 recites the limitation "the outer flange" in final line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alliss 8,307,558 in view of Kennedy et al. 4,362,007.

Independent Claim 1: Alliss discloses a cutting head system comprising: 
a cutting head (200) comprising a disk having a top cover portion (202) and a bottom cover portion (204) and a rotational axis passing through the center of said cutting head; 
a receiver (206) for receiving and attaching to a rotary drive (driveshaft, not shown, see col. 3, lns. 39-49) of a commercial lawn mowing machine (col. 4, lns. 50-54);
at least one cutting filament retention mechanism (shown in Figs. 10A, 10B) comprising a first fulcrum cylinder (1024a) having a first fulcrum axis (through 1022a) affixed to the cutting head, the first fulcrum axis being parallel but not concentric to the rotational axis, a second fulcrum cylinder (1024b) having a second fulcrum axis (through 1022b) affixed to the cutting head, the second-fulcrum axis being parallel but not concentric to the rotational axis, a first filament engaging pawl (1026a) pivotably engaging the first fulcrum cylinder having a first plurality of teeth, and a second filament engaging pawl (1026b) pivotably engaging the second-fulcrum cylinder having a second plurality of teeth, the second filament engaging pawl mirroring the first filament engaging pawl (as seen in Figs. 10A, 10B); 
at least one filament aperture (unnumbered, see col. 17, lns. 51-53) disposed within said cutting head within an aperture receive defined by said top cover portion and said bottom cover portion (see Fig. 2, the aperture slot is defined by the top and the bottom cover portions 202, 204 respectively); and 
at least one cutting filament (110a) releasably attached to the at least one cutting filament retention mechanism, the at least one cutting filament being configured to sever vegetation as the 
However, Alliss fails to disclose a spacer relief within a top face of said top cover portion; 
a removable spacer placed within said spacer relief of said top cover portion of said cutting head, said removable spacer configured to a connecting end of said rotary drive; 
said spacer relief including grooves configured to provide grip against said removable spacer, as per claim 1.
Kennedy discloses a similar cutting head with a spacer relief (31) within a top face of said top cover portion (top surface of 11); 
a removable spacer (51) placed within said spacer relief of said top cover portion of said cutting head, said removable spacer configured to a connecting end of said rotary drive (col. 2, lns. 55-62), as per claim 1.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the spacer and spacer relief of Kennedy on the cutting head system of Alliss in order to provide a driving attachment of the cutting head to various types of rotary mowers. 
	Furthermore, the examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide 

Dependent Claims 4-6, 9: The device is disclosed as applied above. Kennedy further discloses wherein said spacer (51) comprises a circular opening (Figs. 5-7, 9), as per claim 5;
the at least one cutting filament retention mechanism (seen in Figs. 10A, 10B) further includes a first pawl-spring (1032a) engaging the first filament engaging pawl (1026a) and a second pawl spring (1032b) engaging the second filament engaging pawl (1026b), the first pawl-spring being configured to push the first filament engaging pawl and the second pawl-spring being configured to push the second filament engaging pawl into engagement towards each other (col. 17, lns. 33-38); and 
the first and second pawl springs (1032a, b) being further configured to push the respective first filament engaging pawl (1026a) and the second-filament engaging pawl (1026b) into engagement with the at least one cutting-filament (110) when the at least one cutting filament is passed between the first filament engaging pawl and the second filament engaging pawl (col. 17, lns. 33-38), as per claim 9.
	However, the combination fails to disclose wherein said spacer comprises a star-shaped opening, as per claim 4; 
wherein said circular opening further comprises a plurality of notches, as per claim 6.
The examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a variety of shaped openings, such as star shaped and notched, in the spacer in order to . 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alliss in view of Kennedy as applied to claim 1 above, and further in view of Zerrer 4,651,421.

Dependent Claims 2-3: The device is disclosed as applied above. However, the combination fails to disclose said at least one filament aperture comprising a body and an end;
wherein said end has a diameter larger than said body; and 
wherein said end is retained within said cutting head such that said filament aperture is secured within said cutting head, as per claim 2;
wherein said at least one filament aperture extends outward away from said cutting head and thereby acts as a shield against said at least one cutting filament, as per claim 3.
Zerrer discloses a similar cutting head (1) said at least one filament aperture (14) comprising a body (the inner, smaller diameter portion of 14) and an end (the portion of 14 in the inner cavity of head 1, i.e. the left end of 14 as seen in Fig. 1);
wherein said end has a diameter larger than said body (seen in Fig. 1); and 
wherein said end is retained within said cutting head such that said filament aperture is secured within said cutting head (Fig. 1), as per claim 2;
wherein said at least one filament aperture (14) extends outward away from said cutting head (the portion of 14 outside of the cutting head, i.e. the right end of 14 as seen in Fig. 1) and thereby acts as a shield against said at least one cutting filament (10), as per claim 3.
.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alliss in view of Kennedy as applied to claim 1 above, and further in view of Jerez 5,651,418.

Dependent Claims 7-8: The device is disclosed as applied above. However, the combination fails to disclose wherein the at least one cutting filament retention mechanism comprises six of said filament retention mechanisms, as per claim 7;
wherein each one of said six filament retention mechanisms are separated by sixty degrees, as per claim 8.
Jerez discloses a similar cutting head (Fig. 3) wherein the at least one cutting filament retention mechanism (126) comprises six of said filament retention mechanisms, as per claim 7;
wherein each one of said six filament retention mechanisms (126) are separated by sixty degrees (as seen in Fig. 3, col. 9, lns. 11-13), as per claim 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide six cutting filament retention mechanisms, as taught by Jerez, on the cutting head of Alliss and Kennedy in order to provide efficient cutting for denser vegetation.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alliss in view of Kennedy, Zerrer, Jerez.

Independent Claim 10: Alliss discloses a lawn mower cutting head system (Figs. 10A, 10B) comprising: 
a cutting head assembly (200) comprising a cylindrical housing having a top portion (202) and a bottom portion (204) and a rotational axis passing through a center of said cutting head assembly; 
aperture receivers (unnumbered slots seen in Fig. 2) spaced equally around said cutting head assembly within said top and bottom portions;
pairs of pawls (1026a, b) each installed adjacent to a respective one of said apertures (unnumbered, see col. 17, lns. 51-53, see Fig. 2), each of said pairs of pawls comprising springs (1032a, b) engaging said pawls, and each one of said pairs of pawls installed onto a respective fulcrum cylinder (1022a, b) about which each respective pawl may turn; and 
cutting filaments (110) each inserted into a respective one of said apertures (Fig. 2) and engaged with retaining teeth (seen in Fig. 10B) of a respective one of said pairs of pawls, said springs pressing said respective one of said six pairs of pawls against the respective one of said cutting filaments (col. 17, lns. 33-38), as per claim 10.
However, Alliss fails to disclose six aperture receivers, apertures, pairs of pawls and cutting filaments;
a spacer relief located within a top face of said top portion of said housing; 

said removable spacer selected from a set of removable spacers and adapted for a particular type of rotary drive; 
said spacer relief including grooves configured to provide grip against said removable spacer; 
apertures each inserted into a respective one of said six aperture receivers, each one of said six apertures comprising a body and an end, wherein each said end is a larger diameter than each respective body thereof, and wherein each said end is configured to retain said aperture within said respective one of said six aperture receivers, as per claim 10.
Kennedy discloses a similar cutting head comprising a spacer relief (31) located within a top face of said top portion of said housing (11, see Fig. 2); 
a removable spacer (51) placed within said spacer relief of said top cover portion of said cutting head, said removable spacer configured to a connecting end of said rotary drive of a commercial lawn mowing machine (see Alliss col. 4, lns. 50-54; also please note that “configured to” in this case implies intended use); 
said removable spacer selected from a set of removable spacers and adapted for a particular type of rotary drive (col. 2, lns. 55-62), as per claim 10.
Zerrer discloses a similar cutting head comprising apertures (14) each inserted into a respective one of said aperture receivers (12), each one of said apertures comprising a body (the inner, smaller diameter portion of 14) and an end (the portion of 14 in the inner cavity of head 1, i.e. the left end of 14 as seen in Fig. 1), wherein each said end is a larger diameter than each 
Jerez discloses a similar cutting head with six cutting filaments (50), as per claim 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the spacer and spacer relief of Kennedy on the cutting head system of Alliss in order to provide a driving attachment of the cutting head to various types of rotary mowers. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the filament aperture of Zerrer on the cutting head of Alliss in order to prevent wear between the filament and the trimmer head wall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide six cutting filament retention mechanisms and associated apertures, filament apertures and filament retention mechanisms, as taught by Jerez, on the cutting head of Alliss in order to provide efficient cutting for denser vegetation.
	Furthermore, the examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the spacer relief with grooves in order to increase the friction fit between the spacer and the spacer relief in order to ensure a strong driving connection.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alliss in view of Kennedy, Zerrer and Jerez  as applied to claim 10 above, and further in view of Morris GB 2028089A.

Dependent Claim 11: The device is disclosed as applied above. Alliss further discloses wherein the cutting head assembly is usable in a commercial lawn mowing machine (col. 4, lns. 50-54), as per claim 11.
However, the combination fails to specifically disclose wherein the cutting head assembly replaces an existing lawn mower blade, as per claim 11.
Morris discloses wherein it is old and known for a filament cutting head to replace a cutter blade, as per claim 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace an existing lawn mower blade with a filament cutting head assembly as taught by Morris in the cutting head system of Alliss, Kennedy, Zerrer and Jerez in light of Morris’s teaching that it is old and known in the art that the two are interchangeable.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alliss in view of Kennedy, Zerrer and Morris.

Method claims 12 and 13 are rejected as the resultant apparatus as rejected above under Alliss, Kennedy, Zerrer and Morris is naturally used by the claimed method.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        March 25, 2022